Opinion by
Judge Pryor:
This indictment is for disturbing those engaged in conducting a Sunday school. The improper and boisterous language may have been used in ignorance of the fact that the persons were assembled at the church, or with no intention of disturbing the school. The statute makes it an offense only when the disturbance is wilful, that is, done with a view of disturbing those assembled. That the party unlawfully disturbed the assemblage is but a conclusion of law. The loud noise must have been made for the purpose of disturbance, if not, there was no violation of the statute.
Judgment affirmed.